                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


WAYNE G. WOODS,                                    CV-17-107-H-BMM

          Plaintiff,

    vs.
                                             ORDER ADOPTING FINDINGS AND
LAWRENCE COUNTY STATE’S                          RECOMMENDATIONS
ATTORNEY OFFICE, LAWRENCE
COUNTY SHERIFF’S OFFICE, and
LAWRENCE COUNTY CLERK OF
COURT,

          Defendants.



      Plaintiff Wayne Woods filed a Complaint on November 17, 2017. (Doc. 1.)

Woods failed, however, to pay the $400.00 filing fee required by 28 U.S.C. §

1914(a). Woods also did not file a motion to proceed in forma pauperis pursuant to

28 U.S.C. § 1915. The Court ordered Woods either to pay the required filing fee or

to file a motion to proceed in forma pauperis within thirty days. (Doc. 3.) Woods

failed to timely respond. Woods’s case was closed on August 2, 2018. (Doc. 4.)

Woods filed a motion to proceed in forma pauperis on August 8, 2018. (Doc. 5.)

The Court granted Woods’ motion to proceed in forma pauperis and ordered

Woods’s case be reopened on October 3, 2018. (Doc. 6 at 6.)
      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 3, 2018. (Doc. 6.) The Court is

required to dismiss a complaint filed in forma pauperis or by a prisoner against a

governmental defendant before it is served if the complaint is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §§

1915A(b), 1915(e)(2)(B). Woods’s complaint raises a cause of action pursuant to

the Freedom of Information Act. (Doc. 1 at 1.) Woods seeks to have the Court

compel Defendants to provide Woods with evidence and other documents from his

1983 criminal case in Lawrence County, South Dakota. (Doc. 1.) Judge Johnston

found that Woods failed to identify any federal authority providing for a federal

right to access state records. (Doc. 6 at 6.)

      Judge Johnston recommended that Woods’s complaint be dismissed. Judge

Johnston recommended that the Clerk of Court close this matter and enter

judgment pursuant to Federal Rule of Civil Procedure 58. Judge Johnston further

recommended that the docket shall reflect that any appeal of this decisions would

not be taken in good faith pursuant to Federal Rule of Appellate Procedure

24(a)(3)(A).

      No party has filed objections. The Court has reviewed Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.
Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations and adopts

them in full.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 6) is ADOPTED IN FULL.

      IT IS ORDERED that Woods’s Complaint (Doc. 1) is DISMISSED.

      IT IS FURTHER ORDERED that the Clerk of Court shall close this matter

and enter judgment pursuant to Federal Rule of Civil Procedure 58.

      IT IS FURTHER ORDERED that the Clerk of Court shall make the docket

reflect that the Court certifies pursuant to Federal Rule of Appellate Procedure

24(a)(3)(A) that any appeal of this decision would not be taken in good faith.

      DATED this 29th day of October, 2018.
